Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17/325965 filed 5/20/21.  
Claims 1-34 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 10/7/21 and 7/13/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the office action.
Drawings
The Drawings filed on 5/20/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6, 7, 8, 13, 14, 15, 20, 21 and 22 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 7, 8, 13, 14, 15, 20, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 6, 7, 8, 13, 14, 15, 20, 21 and 22 provides for the use of a composition, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-34 are rejected under 103(a) as being obvious over RUBIN-PITEL ET AL. (US PG PUB 20170183575) and as evident by KEITH ET EL. (US PG PUB 20160265324) and HOMMELTOFT ET AL. (US PG PUB 20110319695) in their entirety.  Hereby referred to as RUBIN, KEITH and HOMMELTOFT.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Regarding claims 1-34:
RUBIN teaches in para [0002] systems, methods and compositions are provided related to production of fuels and/or fuel blending components from deasphalted oils produced by deasphalting of resid fractions.  Para [0045] teaches conventionally, crude oils are often described as being composed of a variety of boiling ranges. Lower boiling range compounds in a crude oil correspond to naphtha or kerosene fuels. Intermediate boiling range distillate compounds can be 
Para [0015] and FIG. 7 shows a modeled example of a naphtha fraction generated by hydroprocessing a deasphalted oil.  Naphtha SOR discloses naphtha having T10 at 92 degrees C, and T90 at 152 degrees C; naphthenes at 46.7 wt%, aromatics at 2.3 wt%, sulfur less than 1 ppm, and reasearch octane number 41.7 and 46.1.
Para [0025] teaches after forming a high lift deasphalted oil, the deasphalted oil can be hydroprocessed for various reasons. In some aspects, one or more stages of hydroprocessing can be used to reduce the sulfur content of the deasphalted oil and/or to saturate at least a portion of the aromatics in the deasphalted oil. In other aspects, a plurality of stages can be used to potentially form lubricant basestocks from deasphalted oil. During such lubricant basestock production, conversion of the feed can result in production of various naphtha boiling range fractions and/or distillate boiling range fractions. In still other aspects, it may be desirable to have a flexible process, where in some instances a higher boiling fraction (possibly bottoms fraction) is used for fuels production instead of for lubricant basestock production. 
Para [0026] shows for example, after processing deasphalted by demetallization/hydrotreating/hydrocracking in one or more initial stages, the initial stage effluent can be fractionated to produce distilled fractions and a bottoms fraction. The distilled fractions may be cut at various fractionation points to produce: a) a naphtha stream potentially suitable for blending in gasoline; b) a jet/kerosene range distillate stream suitable for blending in jet fuel (kerosene for aviation use), non-aviation kerosene, diesel fuel, gasoils, marine gasoils, or heating oil or as a flux or marine fuel oil; c) a diesel range distillate stream suitable for blending into diesel fuel, 
Para [0061] teaches in this discussion, unless otherwise specified a lubricant boiling range fraction corresponds to a fraction having an initial boiling point or alternatively a T5 boiling point of at least about 370 C. (700 F.). A distillate fuel boiling range fraction, such as a diesel product fraction, corresponds to a fraction having a boiling range from about 193 C. (375 F.) to about 370 C. (700 F.). Thus, distillate fuel boiling range fractions (such as distillate fuel product fractions) can have initial boiling points (or alternatively T5 boiling points) of at least about 193 C. and final boiling points (or alternatively T95 boiling points) of about 370 C. or less. A naphtha boiling range fraction corresponds to a fraction having a boiling range from about 36 C. (122 F.) to about 193 C. (375 F.) to about 370 C. (700 F.). Thus, naphtha fuel product fractions can have initial boiling points (or alternatively T5 boiling points) of at least about 36 C. and final boiling points (or alternatively T95 boiling points) of about 193 C. or less. It is noted that 36 C. roughly corresponds to a boiling point for the various isomers of a C5 alkane. A fuel boiling range fraction can correspond to a distillate fuel boiling range fraction, a naphtha boiling range fraction, or a fraction that includes both distillate fuel boiling range and naphtha boiling range components. 
Para [0033] teaches one example, distillates formed by hydroprocessing of a deasphalted oil can include a first portion comprising a T5 distillation point of at least 190 C., or at least 200 C., and a T90 distillation point of 300 C. or less, or a T95 distillation point of 300 C. or less. In this type of example, the first portion can include 85 wt % to 98 wt % of saturates, or 85 wt % to 95 wt %, or 90 wt % to 98 wt %. A portion of the saturates can correspond to naphthenes. Relative to the weight of 
Para [0032] teaches that the distillates from hydroprocessing of deasphalted oil can be characterized by a beneficial combination of properties: low sulfur, low aromatics, good cetane (generally about 40 cetane index and higher), but also higher density owing to a higher content of naphthenes. The jet could be used as a blendstock to lower smoke point in a kerosene/jet fuel with high smoke point, while maintaining density. In general, the distillate streams could be used to simultaneously correct a blend to lower sulfur and lower aromatics while maintaining density and maintaining or improving cetane. Additionally, the above benefits can be provided in conjunction with improved cold flow properties. Other available streams that could be used to simultaneously lower sulfur and lower aromatics, such as a gas-to-liquids diesel or hydtrotreated vegetable oil, are composed of isoparaffin and paraffin and therefore would lead to a directional reduction in density and loss of volumetric energy content. The distillates can also be used to create a diesel product with high volumetric energy content while maintaining cetane. A high energy content fuel provides better fuel economy in a vehicle, all else equal. Traditionally the energy content of diesel fuel can be increased by adding aromatics, but at a cost of worsening the cetane quality. Ultimately cetane can 
Para [0169] teaches the modeled diesel boiling range fraction shown in FIG. 8 has a T5 distillation point of at least 170 C. and a T95 boiling point of between 350 C. and 360 C. Although T90 is not disclosed however one of ordinary skilled in the art would recognize that T90 would be less than 360 degrees. The diesel fraction corresponding to start of run conditions has an unexpectedly high naphthene content of greater than 75 wt % naphthenes. In addition to having an aromatics content of 5 wt % to 10 wt %.  The sulfur and nitrogen contents of the diesel are below 1 wppm. 
Para [0171] teaches although the diesel fraction in FIG. 9 had a relatively high density, the density of the bottoms fraction is low relative to typical fractions that might be used for fuel oil blending. The density at 15 C. is less than 890 kg/m.sup.3. Relative to typical fuel oil blending components, the bottoms are predicted to have an unexpectedly good combustion quality, with a CCAI value of 750 or less, or 730 or less. 
Para [0024] teaches additionally or alternately, the resulting fuels boiling range fractions can have beneficial combustion properties, such as unexpectedly low calculated carbon aromaticity index (CCAI) and/or unexpectedly high cetane and/or beneficial cold flow properties. This can potentially provide advantages when blending the fuel boilng range fractions with other fuel components and/or fuel blending components to form a desired fuel, such as a distillate fuel or a fuel oil. [0131] Additionally, it has been found that these base stocks can be blended with additives to form formulated lubricants, such as but not limited to marine oils, engine oils, greases, paper machine oils, and gear oils. These additives may include, but are not restricted to, detergents, dispersants, antioxidants, viscosity modifiers, and pour point depressants. More generally, a formulated lubricating including a base stock produced from a deasphalted oil may additionally contain one or 
Para [0165] teaches simulations were performed using a model based on both laboratory scale and commercial scale data on a configuration similar to the configuration shown in FIG. 6. A high lift deasphalted oil (75 wt % yield) was simulated for processing in two processing stages. A first processing stage corresponded to a sour stage. The modeled processes in the sour stage included demetallization, hydrotreatment, and hydrocracking using commercially available catalysts. Fractionation of the first stage effluent was modeled to form naphtha, jet, and diesel fractions, with boiling ranges as shown in FIG. 7 (naphtha) and FIG. 8 (jet and diesel). The bottoms fraction (735 F.+/ 390 C.+) was characterized in the model. A 1030 F.+/ 550 C.+ portion of the bottoms was also characterized in the model. (The 550 C.+ portion corresponds to a portion of the 390 C.+ bottoms.) The bottoms, either as a 390 C.+ fraction or the 550 C.+ portion are shown in FIG. 9. The deasphalted oil feed had a sulfur content corresponding to several weight percent. The hydroprocessing conditions in the sour stage were selected to generate a final total effluent with a sulfur content of 10 wppm or less. As a result, the lower boiling fractions have sulfur contents below 10 wppm, while the bottoms fraction has a sulfur content greater than 10 wppm. Modeled composition values are presented for both beginning of run conditions, where catalysts would have 
RUBIN does not explicitly teach the carbon intensity, however it is within the scope of RUBIN as evident by KEITH in the abstract and para [0039] the techniques for reducing a carbon emissions intensity of a fuel, wherein the results are seen in TABLE 4, which has a carbon intensity of less than 88 g CO2eq/MJ; as well as a "tank-to-wheel" path (e.g., fuel combustion within vehicles); wherein the approximate CI value for the tank-to-wheel path may be 72.9.  
RUBIN does not explicitly teach the smoke point and octane number; however it is within the scope of RUBIN as evident by HOMMELTOFT in para [0036] wherein Examples of gasoline blending components are naphtha and heavy naphtha are examples of high octane numbers such as 82 or higher, 85 or higher, 90 or higher, and 95 or higher.  Para [0046] also teaches that the quality of the one or more liquid hydrocarbons produced by the process can be exceptional. For example, the one or more liquid hydrocarbons that are heavy naphtha or jet fuel can have a high smoke point, such as 30 mm or higher, 35 mm or higher, or 40 mm or higher.
One of ordinary skill in the art would recognize that the disclosure of KEITH and HOMMELTOFT would be in the scope of RUBIN from the disclosure of RUBIN in para [0027] that the bottoms fraction from the initial stage(s) can be used as feed to the second stage(s) or optionally could be used as a blend component for residual marine fuel. Due to their low sulfur level the bottoms streams would be a suitable blend component for residual marine fuel for use in Emissions Control Areas, where <0.1 wt % sulfur is mandated, or a blend stock for blending <0.5 wt % sulfur marine fuel. 
Again, KEITH and HOMMELTOFT are considered a teaching reference, not a modifying reference.  See MPEP 2112

Furthermore, "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'! Co. v. Teleflex Inc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. 
In addition, one of ordinary skilled in the art would recognize that adding duplicate and/or repeating process steps would not have been expected to confer any particular desirable property on the final product.  Rather, the final product obtained according to the claim limitations would merely have been expected to have the same functional properties as the prior art product.
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical product, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Also see in re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) (“From the standpoint of patent law, a compound and all its properties are inseparable.”). 
Furthermore, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled (see MPEP § 2144).
Finally, it has been held that obviousness is not rebutted by merely recognizing additional advantages or latent properties present in the prior art process and composition.   Further, the fact that applicant has recognized another advantage which would flow naturally from following the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771